DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 23, 38-40 and 84-98 are pending and are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Tsavachidou
Claims 1, 23, 38-40, 84-86, 88, 90-96 and 98 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Tsavachidou (WO 2018/140329 A1, filed 01/21/2018).
Regarding claim 1, Tsavachidou teaches a method for processing or analyzing a double-stranded nucleic acid molecule (abstract and p. 5, last para.), comprising: 
(a) providing 
(i) said double-stranded nucleic acid molecule (e.g. p. 5, last para. and p. 2, L 38-40) and 
(ii) a double- stranded adapter having a nicking site within a sense strand or an anti-sense strand of said double- stranded adapter (e.g. p. 2, L 38-40); 
(b) coupling said double-stranded adapter to said double-stranded nucleic acid molecule (e.g. p. 2, L 38-40); and 
(c) circularizing said double-stranded nucleic acid molecule coupled to said double- stranded adapter to generate a circularized double-stranded nucleic acid molecule (e.g. p. 2, L 38-40).
	Regarding claim 23, Tsavachidou teaches a reaction mixture for processing or analyzing a double- stranded nucleic acid molecule, comprising: a composition comprising (i) said double-stranded nucleic acid molecule (e.g. p. 12, L 348)and (ii) a double-stranded adapter (e.g. p. 12, L 349) having a nicking site within a sense strand or an anti-sense strand of said double-stranded adapter (e.g. p. 2, L 38-40); and at least one enzyme that (i) couples said double-stranded adapter to said double- stranded nucleic acid molecule (e.g. p. 11, last para.), and (ii) circularizes said double-stranded nucleic acid molecule coupled to said double-stranded adapter to generate a circularized double-stranded nucleic acid molecule (e.g. p. 2, L 38-40).
	Regarding claim 38, Tsavachidou teaches a library of circularized double-stranded nucleic acid molecules comprising (i) a double-stranded nucleic acid domain that is coupled to (ii) a double- stranded adapter domain that comprises a nicking site within a sense strand or an anti-sense strand of said double-stranded adapter domain (e.g. p. 2, L 38-40 and abstract), wherein each circularized double-stranded nucleic acid molecule of at least 5% of said library comprises a recognition sequence. (When constructing the library using these adapters one could reasonably assume over 5% of library will contain the recognition sequences.)
	Regarding claim 39, Tsavachidou teaches wherein said nicking site is present within said double-stranded adapter domain prior to coupling of said double-stranded adapter domain to said double-stranded nucleic acid domain (e.g. p. 2, L 38-40)
	Regarding claim 40, Tsavachidou teaches wherein said double-stranded nucleic acid domain and said double-stranded adapter domain are heterologous to one another (e.g. p. 8, paragraph splitting p. 8-9 and p. 9, L239-240).
	Regarding claim 84, Tsavachidou teaches wherein said double-stranded nucleic acid molecule and said double-stranded adapter are heterologous to one another (e.g. p. 8, paragraph splitting p. 8-9 and p. 9, L239-240).
	Regarding claim 85, Tsavachidou teaches further comprising subjecting said double-stranded nucleic acid molecule to sequencing from said nicking site of said double-stranded adapter (e.g. p. 2, 3rd para. and p. 16, 1st para.)
	Regarding claim 86, Tsavachidou teaches wherein said sequencing comprises (i) subjecting said double-stranded nucleic acid molecule to an extension reaction from said nicking site of said double-stranded adapter to generate a growing strand having sequence complementarity to at least a portion of a strand of said double-stranded nucleic acid molecule, and (ii) obtaining sequence information of at least a portion of said growing strand (e.g. p. 10, last para., p. 14, last para.; “Rolling circle amplification of circular dsDNA molecules can be initiated by introducing, for example, nicks or gaps to generate extendable 3’ ends” and p. 22, 3rd para.). 
	Regarding claim 88, Tsavachidou teaches wherein said extension reaction comprises bringing said double-stranded nucleic acid molecule in contact with a nucleotide coupled to a tag under conditions sufficient to incorporate said nucleotide into said growing strand, and wherein obtaining said sequence information comprises detecting said tag (e.g. p. 16, 1st para.; “nanopore sequencing or polymerase-dependent sequencing”).
	Regarding claim 90, Tsavachidou teaches wherein said extension reaction comprises rolling circle amplification (e.g. p. 14, last para.; “Rolling circle amplification of circular dsDNA molecules can be initiated by introducing, for example, nicks or gaps to generate extendable 3’ ends”).
	Regarding claim 91, Tsavachidou teaches wherein said sequencing comprises (i) subjecting said double-stranded nucleic acid molecule to a cleavage reaction from said nicking site of said double-stranded adapter to cleave at least a portion of a strand of said double-stranded nucleic acid molecule, and (ii) obtaining sequence information of said at least said portion of said strand (e.g. p. 22, last 2 paragraphs.)
	Regarding claim 92, Tsavachidou teaches wherein said at least one enzyme comprises a ligase, a recombinase, a polymerase, a functional variant thereof, or a combination thereof (e.g. p. 11, last para.)
Regarding claim 93, Tsavachidou teaches further comprising at least a second enzyme that performs an extension reaction to generate a growing strand having sequence complementarity to at least a portion of a strand of said double-stranded nucleic acid molecule (e.g. p. 11, 1st para. and p. 15, 1st para.).
Regarding claim 94, Tsavachidou teaches wherein, prior to coupling of said double- stranded adapter to said double-stranded nucleic acid molecule, said at least said second enzyme generates said growing strand (e.g. p. 15, 1st para.).
Regarding claim 95, Tsavachidou teaches wherein, subsequent to coupling of said double-stranded adapter to said double-stranded nucleic acid molecule, said at least said second enzyme performs said extension reaction from said nicking site of said double-stranded adapter to generate said growing strand (e.g. p. 15, 1st para.).
Regarding claim 96, Tsavachidou teaches further comprising at least one nucleotide coupled to a tag, wherein said at least said second enzyme incorporates said nucleotide into said growing strand (e.g. p. 37, L 1-3).
Regarding claim 98, Tsavachidou teaches further comprising at least a third enzyme that performs a cleavage reaction from said nicking site of said double-stranded adapter to cleave at least a portion of a strand of said double-stranded nucleic acid molecule (e.g. p. 10, L 285-286).

Pushkarev et al.
Claims 1, 23, 38-40 and 84-89 and 91-98 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pushkarev et al. (WO 2013/036929 A1, published 03/14/2013).
	Regarding claim 1, Pushkarev teaches a method for processing or analyzing a double-stranded nucleic acid molecule (e.g. abstract), comprising: 
(a) providing 
(i) said double-stranded nucleic acid molecule (e.g. p. 20, last para.; “the methods of the invention can be easily applied to any type of fragmented double stranded DNA”) and 
(ii) a double-stranded adapter having a nicking site within a sense strand or an anti-sense strand of said double-stranded adapter (e.g. p. 14; “the adaptor oligonucleotide is…double stranded” and p. 37, last para.; “the adapter comprises a nicked adapter”)
(b) coupling said double-stranded adapter to said double-stranded nucleic acid molecule (e.g. p. 32, 2nd para. 2; “The adapters can be added by ligating a target polynucleotide to an intermediate polynucleotide comprised of compatible adapter ends”, Fig. 6A, B, C) and 
(c) circularizing said double-stranded nucleic acid molecule coupled to said double-stranded adapter to generate a circularized double-stranded nucleic acid molecule (e.g. p. 32, 2nd para.; “which facilitates the nucleic acid ends to intermolecularly ligate, thereby producing a circularized nucleic acid molecule”)
Regarding claim 23, Pushkarev teaches a reaction mixture for processing or analyzing a double-stranded nucleic acid molecule (e.g. abstract), comprising: 
a composition comprising 
(i) said double-stranded nucleic acid molecule (e.g. p. 20, last para.; “the methods of the invention can be easily applied to any type of fragmented double stranded DNA”) and 
(ii) a double-stranded adapter having a nicking site within a sense strand or an anti-sense strand of said double-stranded adapter (e.g. p. 14; “the adaptor oligonucleotide is…double stranded” and p. 37, last para.; “the adapter comprises a nicked adapter”)
and at least one enzyme that 
(i) couples said double-stranded adapter to said double-stranded nucleic acid molecule, and (e.g. p. 32, 2nd para.; “the compatible adapter ends can be kept under ligated conditions usually including a ligase”).
(ii) circularizes said double-stranded nucleic acid molecule coupled to said double-stranded adapter to generate a circularized double-stranded nucleic acid molecule (e.g. p. 32, 2nd para.; “which facilitates the nucleic acid ends to intermolecularly ligate, thereby producing a circularized nucleic acid molecule”)
	Regarding claim 38, Pushkarev teaches a library of circularized double-stranded nucleic acid molecules (e.g. p. 19, last para.; “Methods of the invention provide highly-scalable library construction methods”) comprising 
(i) a double-stranded nucleic acid domain that is coupled to (e.g. p. 20, last para.; “double stranded DNA”)
(ii) a double- stranded adapter domain that comprises a nicking site within a sense strand or an anti-sense strand of said double-stranded adapter domain, wherein each circularized double-stranded nucleic acid molecule of at least 5% of said library comprises a recognition sequence (e.g. p. 32, 2nd para.; When constructing the library using these adapters one could reasonably assume over 5% of library will contain the recognition sequences.)
Regarding claim 39, Pushkarev teaches wherein said nicking site is present within said double-stranded adapter domain prior to coupling of said double-stranded adapter domain to said double-stranded nucleic acid domain (e.g. p. 32, 2nd para.; “the intermediate polynucleotide may comprise a cleavable adapter, for example a nicked adapter”).
Regarding claim 40, Pushkarev teaches wherein said double-stranded nucleic acid domain and said double-stranded adapter domain are heterologous to one another (e.g. p. 72, Sample and p. 24, 2nd para.)
	Regarding claim 84, Pushkarev teaches wherein said double-stranded nucleic acid molecule and said double-stranded adapter are heterologous to one another (e.g. p. 72, Sample and p. 24, 2nd para.)
	Regarding claim 85, Pushkarev teaches further comprising subjecting said double-stranded nucleic acid molecule to sequencing from said nicking site of said double-stranded (e.g. p. 32, 2nd para.; “the intermediate polynucleotide comprises a cleavable adapter thereby allowing the transformation of the circular polynucleotide into a linearized molecule with adapters located at each end (Figure 6 A, B, C).” and p. 50, last para.; “454 sequencing”)
	Regarding claim 86, Pushkarev teaches wherein said sequencing comprises (i) subjecting said double-stranded nucleic acid molecule to an extension reaction from said nicking site of said double-stranded adapter to generate a growing strand having sequence complementarity to at least a portion of a strand of said double-stranded nucleic acid molecule, and (ii) obtaining sequence information of at least a portion of said growing strand (e.g. p. 38, 3rd para.; “Strand displacement DNA polymerase or other equivalent DNA polymerases can initiate a new strand synthesis at the nick and displace the nicked strand, resulting in linear DNA amplification products”). And p. 50, last para.; “454 sequencing”).
	Regarding claim 87, Pushkarev teaches wherein obtaining said sequence information comprises detecting said at least said portion of said growing strand (e.g. p. 49, last para.)
	Regarding claim 88, Pushkarev teaches wherein said extension reaction comprises bringing said double-stranded nucleic acid molecule in contact with a nucleotide coupled to a tag under conditions sufficient to incorporate said nucleotide into said growing strand, and wherein obtaining said sequence information comprises detecting said tag (e.g. p. 49, last para.)
	Regarding claim 89, Pushkarev teaches wherein said extension reaction is performed without use of an oligonucleotide primer (e.g. p. 49, last para.)
	 Regarding claim 91, Pushkarev teaches wherein said sequencing comprises (i) subjecting said double-stranded nucleic acid molecule to a cleavage reaction from said nicking site of said double-stranded adapter to cleave at least a portion of a strand of said double-stranded nucleic acid molecule, and (ii) obtaining sequence information of said at least said portion of said strand (e.g. p. 38, 2nd para.; “the nicked adapter can be used to make a preferred cleavage site for a restriction endonuclease thereby linearizing the circularized polynucleotide” and p. 49, last para.)
	Regarding claim 92, Pushkarev teaches wherein said at least one enzyme comprises a ligase, a recombinase, a polymerase, a functional variant thereof, or a combination thereof (e.g. p. 13; “ligase”).
	Regarding claim 93, Pushkarev teaches further comprising at least a second enzyme that performs an extension reaction to generate a growing strand having sequence complementarity to at least a portion of a strand of said double-stranded nucleic acid molecule (e.g. p. 38, 3rd para.; “DNA polymerase”).
	Regarding claim 94, Pushkarev teaches wherein, prior to coupling of said double- stranded adapter to said double-stranded nucleic acid molecule, said at least said second enzyme generates said growing strand (e.g. p. 38, 3rd para.; “DNA polymerase”, this is a product claim and how the enzyme is used or when or how it does something is a functional limitation which holds no patentable weight.
	Regarding claim 95, Pushkarev teaches wherein, subsequent to coupling of said double-stranded adapter to said double-stranded nucleic acid molecule, said at least said second enzyme performs said extension reaction from said nicking site of said double-stranded adapter to generate said growing strand (e.g. p. 38, 3rd para., “DNA polymerase”, this is a product claim, therefore how or when the enzyme does something is not patentable because it is a functional limitation which holds no weight in the product claim.)
	Regarding claim 96, Pushkarev teaches further comprising at least one nucleotide coupled to a tag, wherein said at least said second enzyme incorporates said nucleotide into said growing strand (e.g. p. 38, 3rd para., “DNA polymerase”, again the intended use or functional limitation of the enzyme adding a tag is not patentable within the product claim.
	Regarding claim 97, Pushkarev teaches wherein said at least said second enzyme performs said extension reaction without use of an oligonucleotide primer (e.g. p. 38, 3rd para.; “DNA polymerase”).
	Regarding claim 98, Pushkarev teaches further comprising at least a third enzyme that performs a cleavage reaction from said nicking site of said double-stranded adapter to cleave at least a portion of a strand of said double-stranded nucleic acid molecule (e.g. p. 15; “the intermediate polynucleotide is cleaved using a restriction endonuclease” and Fig. 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Pushkarev et al. and Tsavachidou
Claims 1, 23, 38-40 and 84-98 are rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev et al. (WO 2013/036929 A1, published 03/14/2013) as applied to claims 1, 23, 38-40 and 84-89 and 91-98 above, and further in view of Tsavachidou (WO 2018/140329 A1, filed 01/21/2018).
	Regarding claim 90, Pushkarev teaches the method of claim 86, however, Pushkarev does not teach wherein the extension reaction comprises rolling circle amplification.
	Tsavachidou, also interested in consensus sequencing, teaches doing a strand displacement reaction such as Pushkarev, and then amplifying the extension product using rolling circle amplification (e.g. p. 22, last para.)
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Pushkarev’s method of amplification with Tsavachidou’s rolling circle amplification. One would have been motivated to do so because Tsavachidou teaches “Since these errors occur randomly during sequencing, repeating the sequencing procedure for the same DNA strands several times will generate sequencing results based on consensus derived from replicate readings, thus increasing overall accuracy and reducing overall error rates”, as per p. 2, first para. and “Highly accurate sequencing using error-prone sequencing platforms can be achieved by
sequencing DNA constructs each comprising multiple copies of a single original DNA molecule” as well as “Rolling circle amplification (RCA) can generate copies of circular nucleic acid molecules”, as per p. 12, paras. 2-3. Therefore it would be desirable for Pushkarev to utilize RCA during the extension reaction to produce multiple copies of the nucleic acid. The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Pushkarev and Tsavachidou are in the same field of endeavor of nucleic acid analysis.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639